        Case 1:21-cv-00877-MBH Document 17 Filed 09/07/21 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **         *
                                              *
  JERRY S. RAWLS,                             *
                     Plaintiff,               *
                                              *
             v.                               *   No. 21-877T
                                              *   Filed: September 7, 2021
  UNITED STATES,                              *
                     Defendant.               *
                                              *
      * * * * * * * * * * * * * * * * **      *

                                        ORDER

       The court is in receipt of the parties’ September 7, 2021 joint stipulation of
dismissal with prejudice. Pursuant to Rule 41(a)(1)(A)(ii) of the Rules of the United States
Court of Federal Claims (2021), this court ORDERS that this case be DISMISSED, with
prejudice, and with each party to bear its own costs, expenses, and attorneys’ fees.

       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
